Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-22-00105-CV

                        IN THE INTEREST OF L.L.R. AND A.P.R., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021PA00430
                          Honorable Linda A. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 27, 2022

DISMISSED FOR LACK OF JURISDICTION

           On March 15, 2021, the Department of Family and Protective Services filed a petition in

the trial court seeking termination of mother’s parental rights to L.L.R. and A.P.R. 1 On February

18, 2022, mother filed a notice of appeal stating her intent to appeal a February 7, 2022 order or

judgment. The clerk’s record was filed on February 28, 2022. Although the clerk’s record contains

the judge’s notes, the clerk’s record does not contain a final order or judgment. See In re L.H., No.

04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.)

(noting judge’s notes do not constitute a final order) (mem. op.). “[A]n appeal may be prosecuted

only from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).



1
 To protect the privacy of the minor children, we use initials to refer to the children. TEX. FAM. CODE § 109.002(d);
TEX. R. APP. P. 9.8(b)(2).
                                                                                       04-22-00105-CV


Because it appeared from the record no final judgment had been entered in the underlying case, on

March 1, 2022, we ordered appellant to show cause in writing no later than March 11, 2022 why

this appeal should not be dismissed for lack of jurisdiction. Appellant failed to respond to our

order, and the trial court clerk thereafter confirmed to this court that the trial court has not signed

a final order or judgment. Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM




                                                 -2-